In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-22-00232-CV
                              __________________



      IN RE BAYER CROP SCIENCE L.P., MONSANTO COMPANY,
                   AND BASF CORPORATION


__________________________________________________________________

                           Original Proceeding
             60th District Court of Jefferson County, Texas
                       Trial Cause No. B-207,748
__________________________________________________________________

                          MEMORANDUM OPINION

      Bayer Crop Science L.P., Monsanto Company, and BASF Corporation,

Relators, filed a mandamus petition to enforce a mandatory venue provision in a

lawsuit brought by the Real Parties in Interest, fifty-seven vineyard owners and four

grape processors who allege that separate dicamba-based herbicides designed,

developed, and manufactured by Monsanto and BASF for use on cotton and soybean

crops migrated from the cotton fields where they were applied and damaged their



                                         1
vineyards.1 See Tex. Civ. Prac. & Rem. Code Ann. § 15.0642. Relators also

challenged the trial court’s order denying their motion to transfer venue in an


      1The   plaintiffs named in the Plaintiffs’ Original Petition include: Andy
Timmons, Inc. d/b/a Lost Draw Vineyards, Alegria de la Vida Vineyards, LLC, Alta
Loma Vineyard Partnership, Benjamin Friesen, Bingham Family Vineyards, LLC,
Rowdy Bolen and Tameisha Bolen, Bueno Suerte Vineyards, LLC, Castano Prado
Vineyard, LLC, Mike West d/b/a Challis Vineyards, Chase Lane and Kendra Lane
d/b/a Chase Lane Vineyard, Gary Steven Brown and Pamela Joyce Brown d/b/a
Cooper Vineyard, Russell Smothermon and Sharlann Smothermon d/b/a Corkscrew
Vineyard, Cornelious Corporation, Cox Family Winegrowers, LLC d/b/a Cox
Family Vineyards, LT Investment Group, LLC d/b/a Crazy Cluster Vineyard, Mary
Mckee d/b/a Curvo Fila Vineyard, Daniels Farmland Trust, Ty Wilmeth d/b/a
Diamante Doble Dos Vineyards, Jeter and Gay Wilmeth d/b/a Diamante Doble
Vineyard, Larry Smith and Sue Smith d/b/a Dog Gone Vineyard, Donna Burgess
Enterprises, LLC d/b/a My Covenant, Dwayne Canada, Brenda Canada, and Daniel
Canada d/b/a Canada Family Vineyard, Sawyer Farm Partnership d/b/a The Family
Vineyard, Lonnie Graham and Penny Graham d/b/a Five Star Vineyard, Dustin
Gilliam and Glenda Gilliam d/b/a Gilliam Gap Vineyards, Gillmore Brothers, LP
d/b/a Gillmore Brothers Vineyard, Andis Applewhite d/b/a Half Circle Cross
Vineyard, La Pradera Vineyards, LLC, Lahey Farms, LLC, Lilli of the Vine
Vineyards, Inc., AA Martin Partners, Ltd., Peggy Seeley and George Seeley d/b/a
Moonlight Vineyards, Narra Vineyards, LLC, Hilltop Winery at Paka Vineyards,
LLC, Peggy Bingham d/b/a Peggy Bingham Farms, Tony Phillips and Madonna
Phillips d/b/a Phillips Vineyard, Reddy Vineyards, Inc., Rowland Taylor Vineyards,
LLC, Clara Ann McPherson d/b/a Sagmor Vineyards, Charles and Cheryl Seifert
d/b/a Seifert Stables & Vineyards, Six Harts Vineyard, LLC, The Tom and Janice
Henslee Living Trust, Doug Thomas and Anissa Thomas d/b/a Thomas Acres, Tony
and Bertha Hendricks d/b/a Hendricks Family Vineyard, Carolyn Keane, Anna
Winnell Young and Marjorie Jones Partnership d/b/a Tucker Farms, Twin-T
Vineyards, Inc., Joe Riddle d/b/a Uva Morado Vineyard, Ronald Luker and Margaret
Luker d/b/a White Rock Vineyards, Williams Ranch Vineyard, LLC, Larry Young
d/b/a Young Family Vineyards, Caprock Distributors, LLC, Steve Newsom, Cindy
Newsom and Gabe Hisel, Newsom Family Farms, LLC, Ledlie Powell, individually
and as trustee of the Ledlie S. and Danette Powell Revocable Trust d/b/a Newsom
Powell Vineyard, Don Hill d/b/a Don Hill Farms, Texas Custom Wine Works, LLC,
Texas Winery Owners Group, LLC, Kim McPherson d/b/a McPherson Cellars, Inc.,
Lynce Charles Carroll, Texas Wine Company, Inc., and AKG Realty, Inc.
                                         2
accelerated appeal from the trial court’s determination that the plaintiffs

independently established proper venue. See Tex. Civ. Prac. & Rem. Code Ann. §

15.003(b). In the accelerated appeal, we reversed the trial court’s order denying the

motion to transfer venue and remanded the case to the trial court with instructions to

transfer the claims to the counties of proper mandatory venue. See Bayer Crop

Science, L.P. v. Andy Timmons, Inc., No. 09-22-00204-CV, 2022 WL __________

(Tex. App.—Beaumont _____, 2022, no pet. h.) (mem. op.). Accordingly, we

dismiss this original proceeding as moot.

      PETITION DISMISSED.


                                                           PER CURIAM

Submitted on August 15, 2022
Opinion Delivered November 17, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          3